 In the Matter of SWIFT & COMPANY, A CORPORATIONandAMAL.--GAMATED MEAT CUTTERS AND BUTCHER WORKMEN OF NORTH AMER-ICA,LOCAL No. 641, and UNITED PACKING HOUSE WORKERS LOCALINDUSTRIAL UNION No. 300CaseNo. C-355.-DecidedMay 20, 1938Meat Packing Industry-Interference, Restraint, and Coercion-Company-Dominated Union:domination of and interference with formation and adminis-tration ; support ; suggestion that employee-representation plan be continued ;circulation of petitions for, during working hours ; intimidation and coercionto join ; activities of supervisors in soliciting membership ;discrimination infavor of, in recognition as representative of employees ; disestablished,as agencyfor collective bargaining.Mr. Aaron W. Warner,for the Board.Hughes & DorseybyMr. Montgomery Dorsey,of Denver, Colo.,andMr. E. B. Kixmiller,andMr. W. N. Strack,of Chicago, Ill., forthe respondent.Mr. Sylvester Garrett,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Amalgamated Meat Cutters andButcherWorkmen of North America, Local No. 641, herein calledthe Amalgamated, and by United Packing House Workers LocalIndustrialUnion No. 300, herein called the United, the NationalLabor Relations Board, herein called the Board, by George O.Pratt, Regional Director for the Seventeenth Region (Kansas City,Missouri), issued a complaint, dated September 15, 1937, againstSwift and Company, Denver, Colorado, herein called the respond-ent, alleging that the respondent had engaged in and was en-gaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (2), and Section 2 (6) and (7), of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.269 270NATIONAL LABOR RELATIONS BOARDThe complaint alleged, in substance, that the respondent, by andthrough its officers, agents, and persons acting directly or indirectlyin its behalf, dominated and interfered with the formation and ad-ministration of a certain labor organization. of its employees knownas Packing House Workers Security League, hereinafter called theLeague; that it encouraged, allowed, and permitted its supervisoryemployees to organize, promote, and encourage membership in, saidorganization; and that it threatened and coerced its employees intojoining it.A copy of the complaint, accompanied by notice of hearing, wasduly served upon the respondent on September 16, 1937. The Amal-gamated, the United, and the League also were duly served.Therespondent filed an answer, dated September 21, 1937, in whichitdenied all of the material allegations of the complaint.Therespondent likewise on the same date filed a motion asking thatthe charge be made more specific or the complaint be dismissedon the ground that the charge failed to state with sufficient par-ticularity the facts constituting the alleged unfair labor practices,thereby precluding the respondent from properly preparing forthe hearing.Pursuant to the notice, a hearing was held in Denver, Colorado,on September 28, 29, and 30, and on October 4, o, 6, and 7, 1937,before Alvin J. Rockwell, the Trial Examiner duly designated by theBoard.The Board and the respondent were represented by counsel.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to produce evidence bearing upon the issues was affordedall parties.At the commencement of the hearing, the respondent moved thatthe complaint be made more specific in order to enable it to preparefor the hearing, and at the same time pressed its earlier motion.The Trial Examiner denied both motions, reserving to the respondentthe right to renew them, or either of them, at the end of the pres-entation of the Board's proof, or to move for a continuance of thehearing at that time if necessary to prepare its case.The Boardcompleted its proof during the afternoon of September 30, 1937.Thereupon, counsel for the respondent moved for, and the TrialExaminer granted, a continuance of the hearing until October 4,1937, pursuant to the earlier ruling.On October 4, 1937, the hearingwas resumed.The respondent repeated both of its previous motionsand requested a further adjournment.These were denied by theTrialExaminer.The respondent then proceeded with its case.In the light of the record and the nature of the evidence presentedat the hearing the Board finds that the respondent was afforded DECISIONS AND ORDERS271adequate opportunity for preparing its case and was not prejudicedin that regard by the rulings of the Trial Examiner.During the,course of the hearing,the Trial Examiner made variousrulings on the admission and exclusion of evidence,to some of whichrulings exceptions were made.He also ruled upon the motions of theparties.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.On November 16, 1937, the Board, acting pursuant to Article II,Section 37(c), of National Labor Relations Board Rules and Regu-lations-Series 1, as amended,ordered the proceeding transferredfrom the Seventeenth Region to the Twenty-second Region(Denver,Colorado).Thereafter,the Trial Examiner filed his Intermediate Report, acopy of which was served upon the respondent on December 30,1937, finding that the respondent had committed unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) and(2), and Section 2 (6) and(7), of the Act,and recommending thatthe respondent cease and desist from its unfair labor practices, with-draw all recognition from the League as representative of its em-ployees for collective bargaining,and take certain other action toremedy the situation brought about by the unfair labor practices.Upon motion of the respondent,its time for filing Exceptions to theIntermediate Report was extended until January 20,1938.On thatdate the respondent filed its Exceptions and requested oral argumentbefore the Board.Notice of the hearing of such oral argument on.February 8, 1938, was served upon the parties.The respondentmoved for, and the Board allowed, a postponement of said hearinguntilFebruary 15, 1938.On February 15, 1938, oral argumenton the Exceptions and record was had before the BoardinWashing-ton, D. C., by the respondent.The Board has reviewed the Exceptions to the Intermediate Reportand finds them to be without merit.The Exceptions are herebyoverruled.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSwift and Company is an Illinois corporation,' having its mail)executive office at Chicago, Illinois. It is engaged chiefly in the busi-ness of purchasing and slaughtering livestock, and marketing the1 Swift andCompany wasincorporated in 1885.It has an authorized and fully issuedcapital stock of $150,000,000. 272NATIONAL LABOR RELATIONS BOARDproducts aiid byproducts thereof. In addition, it purchases, processes,and sells dairy, poultry, and other food products.2The size of itsbusiness ranks it as one of the world's largest distributors of meat,produce, and other foods. Its operating facilities in the United Statesand Canada include approximately 50 packing plants, 125 produceplants, and 400 refrigerated branch houses.These numerous prop-erties are owned either directly by the respondent, or by wholly ownedsubsidiary companies.'The principal livestock, slaughtering, and processing plants oper-ated by the respondent are located in Chicago and East St. Louis,Illinois;Denver, Colorado; Evansville, Indiana; Kansas City, Kan-sas; Omaha, Nebraska; St. Joseph and St. Louis, Missouri; South St.Paul and Winona, Minnesota ; Watertown, South Dakota; South SanFrancisco and Vernon, California; Cleveland, Ohio; Portland, Ore-gon; Detroit, Michigan; Nashville, Tennessee; Montgomery, Alabama;Atlanta and Moultrie, Georgia; New York City; Brooklyn, NewYork; Newark, Harrison, and Jersey City, New Jersey; Baltimore,Maryland; Harrisburg, Pennsylvania; Springfield, Somerville, andEast Cambridge, Massachusetts; New Haven, Connecticut; Sioux Cityand Des Moines, Iowa; Dallas, Fort Worth, and San Antonio, Texas;and Milwaukee, Wisconsin. In all matters of general business policy,these plants are subject to the direction of the respondent's Chicagooffice.This proceeding is concerned only with the plant of the respondentlocated at the Union Stock Yards in Denver, Colorado, herein calleda2 A statement filed by the respondent with the Securities and Exchange Commission onMay16, 1933, states that the respondent is engaged in. "the general business of acquiringand slaughtering livestock, processing and marketing products produced or derived fromlivestock, acquiring, processing and marketing poultry, manufacturing or acquiring butter,cheese,margarine, ice cream, milk products and eggs and marketing the same, tanningand preparing hides and skins and marketing the same and products produced or derivedtherefrom, pulling wool skins, acquiring and marketing wool, maintaining and operatingcotton gins, crushing cotton seed, peanuts and other products for the extraction of vege-table oils, refining, manufacturing and marketing vegetable oils, including cotton seed,cocoanut and peanut oils, manufacturing and marketing cooking oil and other oils, miningand marketing rock salt, mining and marketing phosphate rock, manufacturing or pie-paring and marketing fertilizer, animal feeds, sulphuric acid, glue, gelatine, glycerine,stock,maintaining and operating facilities for the storage, refrigeration and tran,porta-tion of some of the above-mentioned products, and in addition thereto, the storage andmefiigeration of some products of other persons, and operating and maintaining facilitiesfor the distribution and marketing of some of the above-mentioned products and, in someforeign countries, the products of other persons" In addition, it appears that the re-spondent, through wholly owned subsidiaries, on though companies in which it holdslarge controlling interests is engaged in the preparing, canning, and marketm"e of cannedfoods, in the operation of public stockyards, and in the conduct of an insurance business3The respondent maintains at least 55 wholly owned subsidiary companies in theUnited States, as well as 13 wholly owned foreign subsidiariesIn addition, the re-spondent retains large controlling interests in a number of important companiesAmongthese is Libby, McNeill & Libby, which itselt maintains at least IS wholly owned sub-sidiary companies. DECISIONS AND ORDERS273the Denver plant.Although this is regarded by the respondent asone-of its important processing and slaughtering plants, the respond-ent contended at the hearing that the Denver plant was operated in-dependently and that, in this view, evidence relating to the businessand activities of the respondent in places other than Denver wasirrelevant.The record show's, however, that all of the respondent'splants are under unified control, and operated in close coordination.Indeed, such coordination is but the natural outcome of the applica-tion of large-scale methods to the meat packing industry.The Denver plant, located in the heart of one of the world's leadingsheep raising areas, plays an important part in the vast business ofthe respondent. It employs about 780 persons.Through it are madelarge purchases of live sheep and lambs for direct shipment to otherunits in the respondent's organization.4More important, large quan-tities of the animals are slaughtered and processed at the Denverplant, and shipped eastward to the other plants of the respondent insuch States as New York, Pennsylvania, Illinois, and New Jersey.To a lesser extent, the same is true in the case of dressed beef andpork.On the other hand, the Denver plant obtains commodities fromother plants of the respondent, in order to meet demands of cus-tomers in the territory surrounding Denver.The respondent has assigned to the Denver plant exclusive salesjurisdiction within the "Denver Region," a territory embracing Colo-rado,Wyoming, Nebraska, New Mexico, Arizona, Utah, Idaho, Mon-tana, and Nevada. In supplying the needs of this region, as well asin carrying on its other functions, the Denver plant required withina given 10-month period over 100,000,000 pounds of raw materials.About 80 per cent of this amount consisted of livestock purchasedthrough the local stockyards, a substantial part of which, in turn, wasbrought in from outside Colorado. Sixty per cent of the hogs deliv-ered at the Denver plant for processing come from Nebraska.-'Apartfrom the livestock slaughtered, and excluding coal which is obtainedin Colorado, at least half of the remaining raw materials necessaryto the operation of the Denver plant are derived from sources outsideColorado, in many instances, from other plants of the respondent. In'the ordinary course of its business, the Denver plant ships nearly two-thirds of its product to destinations outside of Colorado.During a10-month period ending September 4, 1937, its total sales amountedto $10,544,000."All such purchases are made on instructions from the respondent's Chicago officeday as to what to buy ; and they are shipped to various points east, largely Chicago, andhi lied these"5The exact weight of live hogs thus brought into the plant does not appear in therecord 274NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATIONS INVOLVEDAmalgamated Meat Cutters and Butcher Workmen of North Amer-ica, Local No. 641, is a labor organization affiliated with the AmericanFederation of Labor. It admits to membership production workersin the meat packing industry employed-in the State of Colorado, in-cluding employees of the respondent at the Denver plant.United Packing House Workers Local Industrial Union No. 300,is a labor organization affiliated with the Committee for IndustrialOrganization, likewise admitting to membership production employeesin the meat packing industry throughout the State of Colorado,including workers at the Denver plant.Packing House Workers Security League is a labor organizationdrawing its membership from the employees of the respondent inDenver.III.THE UNFAIR LABOR PRACTICESA. 'Background of the unfair labor practicesIn November 1936, representatives of the Amalgamated commencedorganization activities among the respondent's Denver employees.By the end of April 1937, over 400 had joined. About July, a numberof the members of the Amalgamated withdrew and joined the United.A charter was granted the United by the Committee for IndustrialOrganization on July 8, 1937.At the time the Amalgamated first enlisted members among therespondent's employees, and for many years prior thereto, thereexisted at the Denver plant an employees' representation plan knownas the "Assembly Plan." The Plan had been adopted and put intooperation by the respondent in pursuance of a general policy regard-ing its relations with employees.Similar plans had been adopted bythe respondent in over 100 of its other plants.The salient featurescommon to these plans are to be found in the Plan as it operated atDenver.Noteworthy was the direct participation of the plant man-agement in the administration of the Plan.The Plan provided forthe selection of eight employee representatives, chosen by the em-ployees in the various departments at elections supervised by the re-spondent, and eight representatives designated by the management.These 16 persons met at regular intervals to discuss employment prob-lems as they arose from time to time.Meetings were held duringworking hours in the respondent's office building.There was noprovision for separate membership meetings. DECISIONS AND ORDERS275B. Interference with, and domination and support of, Packing HouseWorkers Security LeagueOn April 20, 1937, a special meeting of the Assembly Plan wascalled at the Denver plant, upon orders by Middaugh, the plant man-ager.The sole purpose was to inform the representatives of thedissolution of the Plan.As was customary, the meeting was held inan assembly room adjoining the main offices of the plant.At this meeting, Young, the plant superintendent, read to the groupa notice which had been received from the Chicago office. The samenotice was posted on bulletin boards throughout the plant. It stated :On Monday, April 12, the United States Supreme Court madepublic its decision on several cases under the National LaborRelations Act (the Wagner Bill) and held the Act valid.It is Swift & Company's intention to comply with the law asthe court has now construed it and it is not possible to continuethe present Representation Plan.Whether you wish to establish an employees' representat,onplan for collective bargaining, that will comply'with terms of thelaw, is a matter for you to decide: If you wish to adopt a planfor negotiating with the company on wages, hours, and workingconditions, it should not include' management participation inelections of employee representatives, the furnishing of printedmaterial by the company, nor company compensation to em-ployee representatives for time spent away from their work, ex-cept when conferring with management, as this latter is notprohibited by law.It shall be the policy of the company to continue to consultwith its employees on all matters of mutual interest in an honesteffort to find the proper solution to problems.Finally; the com-pany earnestly desires that the understanding growing out of ourrelationships during these past'many years will be the basis uponwhich the continued good relations between employees and thecompany will be maintained.Upon the completion of.the reading of the notice Young and themanagement representatives retired from- the meeting, leaving theemployee representatives remaining in the room.Young gave thema digest of the Act previously prepared by the Chicago office.Theemployee representatives then discussed by themselves the situationpresented, in the light of the notice and the digest.One SheldonSchafer assumed leadership.A majority of those present expresseda preference for establishing some form of independent- labor organi-zation at the plant rather than one affiliated with any national body. 276NATIONAL LABOR RELATIONS BOARDNo immediate action was taken, and it was decided that employeerepresentatives would meet again to consider the problem further.That same day, Schafer made arrangements with Young for theuse of the respondent's facilities for a meeting the following morn-ing.He telephoned Young and asked whether the old employee repre=sentatives might rent the plant cafeteria for such a meeting.Theamount of rental was not discussed.A few days later, the respond=ent sent the old employee representatives a bill making a rentalcharge of 1 dollar.After arranging for the meeting, Schaferinformed the representatives about it and told them that they wouldbe docked for time spent at, the meeting.,The following morning, at 10 o'clock, the meeting was held.Schafer acted as chairman.The old employee representatives de-cided to 'circulate a certain petition, hereinafter described, amcngthe employees; and Schafer proceeded to dictate the form thereof.They further decided that the new organization should be known as"Employees Security League of Swift and Company."The meeting ended at about 10: 45. Fifteen minutes later, thegroup met with Middaugh and Young, and with one Woolley, thehead of the Dairy and Poultry department. Schafer informed therespondent's officials that, "the sentiment of the old Assembly was,by unanimous vote, that we wished to start an independent unionand that we had assumed a temporary name and had elected tempo-rary officers, which we felt was in compliance with our Wagner Bill."Young objected to the use of "Swift and Company" in the name ofthe new organization.While in his testimony, Young failed to recallhaving suggested a substitute name, another witness stated that hehad.The old employee representatives asked several questions,among others whether their proposed organization "would be con-sidered a bargaining agency."They also inquired if they might usethe respondent's premises for their meetings and whether they wouldbe permitted to solicit members during working hours.Middaughtold them that the respondent would be willing to furnish a meetingplace if rent were paid but would not allow solicitation duringworking hours.Following the meeting with the officials, the old employee repre-sentatives prepared "petitions," in accordance with the form dic-tated by Schafer, for circulation through the plant.The evidence,conflicts as to the contents of these "petitions".One witness statedthat the "petitions" were designed to enlist members, that the repre-sentatives were supposed to take them to their respective departmentsand secure the signature of any employee who wished to join.Otherwitnesses, testifying for the respondent, asserted that the sole pur- DECISIONS AND ORDERS277pose of the petitions was to discover whether the employees wishedto be members of an independent or of a nationally affiliated union.In view of the fact that the old employee representatives already haddetermined upon forming the League, it is difficult to see why atthat stage they should have been interested in circulating such a.questionnaire.At the hearing, Schafer, called as a witness by therespondent, was asked by the respondent's counsel to give the sub-stance of the petitions.Schafer proceeded to reply that the petitionshad stated, "We, the undersigned, of the Employees' SecurityLeague . .."At this point counsel for the respondent interruptedhis own witness, and Schafer's statement was never completed.Wecannot but observe that the language of the petitions, to the extentstated by Schafer, is inconsistent with any theory that the petitionsaimed merely to inquire whether the employees wished to join anindependent or a nationally affiliated labor organization. In thelight of the foregoing, and upon the entire record, we are satisfied,and find, that the petitions were prepared for the purpose of securingmembers for the League.During the afternoon of April 21 the old employee representativescommenced their circulation of the petitions.A number of themtestified, and the evidence establishes, that this took place duringworking hours.The circulation not only was widespread but con-tinued for several days.While various foremen and supervisoryemployees, called as witnesses for the respondent, stated that theyhad not observed such circulation, others stated that they had andcautioned the men to stop, which was done.The petitions were writ-ten on ordinary full length sheets of typewriting paper.Within a few days after April 20 other organization activities onbehalf of the League were undertaken. Four of the respondent'switnesses,Brennan, Brooks, O'Brien, and Schafer, all employees,admitted that during a period of several weeks they solicited mem-berships for the League.O'Brien and Schafer further testified I hatthese activities took them through at least three departments. Itwill be noted, with respect to O'Brien, that his duties as a cattleskinner ordinarily would not have permitted him to roam at willthrough the plant.Foremen and supervisors of the respondent,however, testified that they had observed no such solicitation duringworking hours.We are of the opinion that the testimony, in thisregard, of the four employees is entitled to credence; that they infact did solicit memberships for the League during working hours.A number of other employees,' called as witnesses for the respond-ent, denied that in late April and in May they had done any solici-eProminent among this group were Gerlock, Marsaglia,and Vandergriff. 278NATIONAL LABOR RELATIONS BOARDtation during working hours.They testified that they had only"talked to" employees requesting information about the League.However, the evasive character of the responses of these` witnesses,as well as the nature of their admitted activities, convinces us, andwe find, that their "talking to" employees was actual solicitation.One of these witnesses, Brennan, admitted that it had been his prac-tice, further, to walk about the plant asking employees to attendLeague meetings.Another of the witnesses, Vandergriff, concededlycollected dues for the League during working hours and distributednotices of League meetings.We entertain no doubt that Brennanand Vandorgriff carried on these other activities as well.The evidence with respect to two incidents is worthy of considera-tion in connection with the denials of the respondent's supervisory.employees that they noticed any League activities.Malone, an employee, testified that on one occasion he found Brooksin a cooler soliciting a number of other employees.Malone further tes-tified that he then went to the foreman, Fling, and persuaded him togo to the cooler, where they both found Brooks in the midst of hisactivities, that Fling then took Brooks to the assistant superintendent,Horwich, who, in the presence of Malone and Fling, reprimandedBrooks.Fling was a witness at the hearing. Although he rememberedhaving gone to the cooler with Malone, he denied finding Brooks en-gaged there in solicitation.However, Horwich also was a witness andsupported Malone's testimony entirely, stating that not only had hereprimanded Brooks for soliciting in the cooler but that Fling, him-self, had reprimanded Brooks.Malone's version is fully establishedby the record.During one lunch hour, the girls in the sliced-bacon department weresolicited in a body, by Schafer, to become members of the League. Thegirlswere taken into the foreman's office and detained there for atleast 15 minutes after work should have been resumed.Throughout-the time, the power was shut off and the machinery could not beoperated.Fugit, the foreman, was absent, and testified that lie knewnothing of the occurrence until after it had happened.However, healso testified that there was always someone in the department man-aging affairs, and that on that occasionl, his assistant, Brunson, musthave been iii charge. The record shows that ordinarily Brunson tendedto the task of switching on the power.One witness stated that Brun-son, in fact, had observed the entire incident.The respondent did notput Brunson on the stand.We are of the opinion that Brunson orFugit had knowledge at that time of Schafer's activity.No discipli-nary action was ever thereafter taken against Schafer with respectto it.The evidence shows that supervisory employees of the respondent.-participated in the League's drive for members.Several employees DECISIONS AND ORDERS279testified to having been called to the office of Fugit, the foreman, ordrawn aside at work, and threatenedby Fugit withloss of vacation,of bonus,`and of seniority rights, unless they joined the League.Fugitadmitted at the hearing that he had talked "more or less" with the girlsin his department but stated that his conversations related merely torequests for information on the subject of unions,or to matters ofbusiness.His description of a typical conversation was : "I askedthem if they had joined any union yet and possibly they said `No,' andI said `Well, you better think it over seriously.' " IIowever, in view ofFugit in fact did systematically canvass the employees in his depart-ment in aneffort to have them join the League, and that he intimidatedand coerced them to that end.Petsch, the assistant foreman in the smoke house, also was active inenlisting members.On one occasion,he asked Wilson, an employee,where his Security League button was, and upon being told that Wil-son was a member of the Amalgamated,proceeded to comment on bothunions, concluding with the statement, "Don't you know that this com-pany union would be better for your job and for yourself?" Petsch,on cross-examination, agreed that he had asked Wilson where hisgreen button (Security League emblem) was; indeed, he went on tosay that he had asked the same question of the other employees in hisdepartment.There is substantial evidence that Knauss, the foreman in the beefcutting department, was similarly interested in the buttons worn bythe men. In addition to "razzing"the Amalgamated members abouttheir affiliation,Knauss, in one instance,at least, pulled an Amalga-mated button from an employee's coat and threw it on the floor.7Knauss said: "So you joined the . . . damned outside Union."Knauss' testimony in respect to this incident was :Q. Did you evertake off a button from a man?A. Yes . ..Q.What kind of a button was it?A. Plain button. If there had been any inscription of any kindon it, it had-been scratched off .. .Q.What did you do with that button?A. I throwedit on the floor.Q.Why?A. Oh, just fooling around,I guess.The greatest pitch of activity on behalf of the League continuedduring the month succeeding April 21.Throughout this period the."The record is somewhat confused with respect to the identification of the employeewhose button Knauss removed106791-38-vol vi[-19 280NATIONAL LABOR RELATIONS BOARDAmalgamated repeatedly protested to the respondent about solicita-tion by League members and officers during working hours. Theseprotests were without avail.The respondent contends that` it wasunable to prevent such solicitation because of the rivalry existing be-tween the Amalgamated and the League. Early in the period, onApril 25, Horwich, the assistant superintendent,cautioned the lead-ers of both the League and the Amalgamated against solicitationduring working hours.There is no showing, however, that anyactivity by the Amalgamated occurred comparable in extent withthat of the League.Charges of such activity, in some instances af-firmatively established as unfounded, were the object of promptattention by the respondent.On one occasion, before work, hadbegun, two members of the Amalgamated inquired of another em-ployee, one Cook, whether he had solicited for the League duringworking hours.Upon Cook's complaint to Horwich that he hadbeen interfered with after work had commenced, Horwich threatenedtheAmalgamated members with discharge.On another occasion,an order by Horwich to the Amalgamated to stop soliciting admit-tedly was proved to have been without cause. Indeed, the respond-ent's supervisory employees reprimanded the Amalgamated for pro-testing against League activity.After two members of the Amalga-mated spoke with Fugit, before working hours, about his aiding theLeague, one of them was reproved severely by Horwich for havingdone so, and was told to "quit interfering with the bosses."Horwichnever interrogated Fugit about the truth of the matter.The Amalgamated also protested against the activities which thesupervisory employees of the respondent carried on in the interestof the League. Three times prior to mid-June, protests were lodgeddirectly with Middaugh,the plant manager.The respondent urges that Middaugh, Young, and Horwich tookallreasonable steps to prevent the respondent'ssupervisory em-ployees from soliciting members for the League,showing partisan-ship towards it, or otherwise aiding in its organization. In the brieffiled with the Board, the respondent sets forth four successive occa-sions when it is alleged to have ordered its foremen not to engage insuch activities.The record shows that on April 20 Young instructedHorwich "to notify the foremen of the same information that I wasgiving to the Assembly." The reference was to the above-mentionedmeeting had with the old representatives the same day.Horwichthereaftermet with the foremen.According to Knauss, Horwichconveyed only this information,and Horwich's testimony is, corrobo-rative.We are of the opinion that on April 20; Horwich merely told'the foremen of the matters presented that day to the old representa-tives.Most of the instructions to foremen were given by'Iiorwieh. DECISIONS AND ORDERS281On such occasions he "just read the Wagner Act," "kept repeatingit," and let the men draw their own conclusions as to its meaning.At a meeting of supervisory employees held on April 29 Youngread parts of the Act to the men and informed them "that -we did notwant any violation of the Wagner Bill . .."He also interrogatedForemen Brandt, Fugit, and Wilson about their alleged activities,telling them "that their names had been mentioned and I wanted toknow if they had violated any of the Wagner Bill Act."Uponreceiving a negative answer from them, he was satisfied that theyhad in no wise interfered with the self-organization of the employees.The evidence establishes that the assistant superintendent, Hor-wich. entertained a degree of hostility towards the Amalgamatedwhich he took little pains to conceal.He openly "kidded" the leadersof the Amalgamated during working hours about their affiliation,accused one of them of being a "Red", and told another that therewere "ways" of getting him into the League.During this period membership in the League achieved a mush-room-like growth while that of the Amalgamated declined.The firstmeeting of the League was held on the evening of April 28. Two"gang bosses" were elected its president and vice president, respec-tively.Because "gang bosses" were. considered supervisory employeesby the men, the election gave rise to considerable criticism of theLeague as a "company union." The two officers thereupon resignedand successors were chosen.On May 13 the League was incorporatedunder the laws of Colorado.On May 25, 1937, it requested the re-spondent to recognize it as representative of "all of the employees"at the Denver plant for purposes of collective bargaining.Upon the request being made, Middaugh instructed the timekeeperto verify the League's claim that it represented a majority of theemployees.The timekeeper thereafter met with the secretary of theLeague, and together the two checked a list of "members" againstthe respondent's pay roll.The timekeeper reported to Middaughthat 70 per cent of the employees had joined the League. On May27, 2 days after the request, the League was granted recognition asthe exclusive bargaining agency for all of the Denver employees.Earlier, on May 7, and again on May 17, the Amalgamated had re-quested the respondent to recognize it as collective bargaining repre-sentative of the employees, excluding the supervisory force.Mid-daugh replied that the matter would have to be referred to Chicagobefore any action by the respondent could be taken. Subsequently,on several occasions, the Amalgamated communicated with Middaughto ascertain what position the Chicago office had taken, and was toldthat the request had not yet been considered.Middaugh inquiredwhether the Amalgamated would submit its books to the respondentto determine whether it represented a majority of the employees 282NATIONAL LABOR RELATIONS BOARDThe Amalgamated refused, suggesting, however, thatan election ofrepresentatives be held at the plant.At the time that the League asked for recognition, the respondentneither advised nor consulted with the Amalgamated respecting thegranting of the League's request.The respondent's officials testifiedthat they were then satisfied that the Amalgamated's claim to repre-sent a majority was unfounded.Their opinion was based upon a,report made by Young who arrived at his conclusion respecting thestrength of that organization from the number of Amalgamated but-tons he had observed while walkingthroughthe plant in the courseof his duties.Shortly after its recognition, the League tendered the respondenta list of the names of certain employees, called"grievers," selectedtopresent employee grievances to the management.Thereafter,Norwich went through the plant informing the employees, withoutexplanation, of the name of the particular "grievers" through whomgrievances were to be submitted.The affairs of the League are "under the control of" a Board ofDirectors consisting of 10 persons, most of whom are former repre-sentatives of the old Assembly Plan.Under the charter and by-laws of the League, the Board is empowered to make such bylawsas it, in its discretion, may deem proper.There is no provision forregular meetings of the members of the League. other than senii-annual meetings for the election of officers. Supervisory employeesare not excluded from membership.The bylaws expressly cautionthe "grievers" with respect to the propriety of their conduct in deal-ing with the respondent, by admonishing them not to resort to"bluffs" or use the League as a "club."They also provide that :"Each griever shall familiarize him or herself with the workingrules or agreement of our employer,use extreme caution in notviolating this agreement."The president of the League testified thatthe words "working rules or agreement" referred to the rules of therespondent relating to working conditions,either presently existing"or any that may follow."Upon the foregoing facts, and the entire record, we are satisfied thatcoincident with its decision to dissolve the old Assembly Plan, the re-spondent, through its officers and supervisory force, embarked upon acourse ofaction designed to encourage and dominate the formationand administration of the League, and lend support to it.Viewed inits entirety, the evidence shows that the respondent had resolved thatthe method of employee representation to succeed the old Plan shouldbe one as congenial to its will as the old Plan, itself, had been.The circumstances attending the meeting of the representatives onApril 20 mark it as the first step. By unilateral action, the respondentalready had dissolved the old Plan' and posted throughout its plant DECISIONS AND ORDERS283the very notice which was read. The language of the notice, consideredin the light of how the old employee representatives, as reasonablemen, must have understood it, is significant.After setting forth thatthe provision of the Act barred a continuance of the old Plan, thenotice proceeded to state that the employees themselves might adopt anemployee-representation plan, and cautioned as to what modificationswould be necessary to free it from company domination. Such notice,under the facts, was well calculated to reveal the favorable dispositionof the respondent towards an `independent" organization, patternedafter the old Plan.The retirement of the management representativesupon the conclusion of Young's reading of the notice, coupled with hisleaving the old employee representatives a copy thereof and the pre-pared digest of the Act, was an invitation for the old employee repre-sentatives to proceed.8The ease with which Schafer, later in the day,secured the use of the plant cafeteria for an organizational meetingevidences the manner of management cooperation which the repre-sentatives could anticipate; indeed, the incident, along with other factsappearing in the record, casts suspicion on the singleness of Schafer'sown interest in the matter.The meeting of the old employee representatives with the plantofficials on April 21 is of relevance chiefly because it discloses howthe representatives, themselves, accepted as matter of course the in-terest of the respondent in the League.Although at that time theyhad no authority to speak for any of the plant employees but them-selves, the representatives nevertheless deemed it of importance toreport to the respondent that "the sentiment of the old Assembly was,by unanimous vote," that an "independent" union be set up. The as-sumption that such a matter was then of concern to the respondent, aswell as the inquiries of the representatives as to whether the Leaguewould be accorded recognition as a collective bargaining agency andwhether they might use the plant premises for solicitation of membersand for meetings, point to a tacit assumption that the wishes of therespondent had entered into the formation of the League.We have already indicated the extent and nature of the supportwhich the respondent lent to the formation of the League. No effectivemeasures were taken to stop the League from circulating membershippetitions, solicitingmembers, distributing notices of meetings, col-lecting dues, or engaging in other organizational activities, duringworking hours.The respondent's own supervisory force enlisted8In a consolidated case decided by the Board today,In the Matter of Swift it CompanyandUnited Automobile Workers of America,Local No265,Case No C-484;In the Mat-ter of Swift it CompanyandUnited Pacting HouceWorkers,L IUnionNo328AffiliateC I 0 , Case No R-605,7 N L. R B 287. It appeared that a similar procedure was fol-lowed at the Evansville,Indiana, plant of the respondent with respect to the calling of ameeting of the old representatives,the reading of a notice identical in language with thathere involved,and the withdrawal of the management representatives upon the conclusionof the reading. 284NATIONAL LABOR RELATIONS BOARDmembers for the League, intimidated employees who would not join it,and otherwise aided in its formation.The assistant superintendent ofthe plant displayed marked partisanship.Throughout the period, theannounced policy of the respondent against organizational activityduring working hours was vigorously enforced against the Amalga-mated, and its protests regarding the activities of and support giventhe League were unavailing.Upon the record, the respondent's contention, heretofore mentioned,that it was unaware of League activities at the plant, that it soughtto prevent such activities, and that it warned its supervisory force onseveral occasions against assisting the League, is not persuasive.Weare convinced that the respondent's officials and supervisory em-ployees were well aware of the extensive activities carried on byLeague members during working hours, and that by their neglectto curb such activities, at the same time withholding from the Amal-gamated an opportunity to engage in similar activities, they soughtto encourage the growth of the League at the expense of the Amal-gamated.We are equally convinced that the respondent's super-visory employees, especially Fugit, Knauss, and Petsch, solicited onbehalf of the League.We attach little weight or importance to thealleged warnings given the foremen by the respondent about theirsolicitation of employees, for the evidence thereof, in view of theauthority of the respondent in such matters, shows that the respondentcould not have seriously believed that it had taken effective meansto prevent such practices.Moreover, the respondent, under the cir-cumstances, cannot disavow the support which its supervisory em-ployees accorded the League.There is no showing that the em-ployees understood, or that the respondent sought to make clear tothem, that its foremen were acting without the acquiescence, if notpursuant to the direction, of the respondent.We find that the respondent has dominated and interfered withthe formation and administration of the League, and has contributedsupport to it; that by its aforesaid acts, the respondent has interferedwith, restrained, and coerced its employees in the exercise of theirright to self-organization, and to form, join, and assist labor organi-zations.IV. THE EFFECT OF TIIE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce. DECISIONS AND ORDERSV. THE REMEDY285We have found that the respondent has dominated and interferedwith the formation and administration of the League and has con-tributed support to it.Under these circumstances, the League can-not and does not offer to the respondent's employees the free repre-sentation for collective bargaining which is guaranteed by the Act.League all recognition as representative of the respondent's em-ployees for the purposes of collective bargaining, and to disestablishit as such representative.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, Local No. 641; United PackingHouseWorkers Local In-dustrial Union No. 300; and Packing House Workers Security Leagueare labor organizations, within the meaning of Section 2 (5), of theAct.2.The respondent, by interfering with, restraining, and coercingits employees in the exercise of rights guaranteed in Section 7 of theAct, has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (1), of the Act.3.The respondent, by dominating and interfering with the forma-tion and administration of Packing House Workers Security League,and by contributing support to said organization, has engaged inand is engaging in unfair labor practices, within the meaning ofSection 8(2) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the findings of fact and conclusions of law, andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,Swift and Company, and its officers,agents,successors,and assignsshall:1.Cease and desist:(a)From in any manner dominatingor interfering with the ad-ministration of Packing House Workers Security League, or the for-mation or administration of any other labor organization of its 286-NATIONAL LABOR RELATIONS BOARDemployees, and from contributing financial or other support to Pack-ing House Workers Security League or to any other labor organiza-tion of its employees;(b)From in any other manner interfering with, restraining, orcoercing its employees in the exerciseof the rightto self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities, for the purposes of collective bargaining or othermutual aid or protection, as guaranteed by Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuatethe policies of the Act :(a)Withdraw all recognition from Packing House Workers Secu-rity League, as a representative of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes,wages, ratesof pay, hours of employment, or other conditions of em-ployment, and completely disestablish said Packing House WorkersSecurity League as such representative;(b)Post immediately,and keep posted for a period of at leastthirty(30) consecutive days from the date of posting, notices to itsemployees in conspicuous places throughout the Denver plant statingthat the respondent will cease and desist in the manner set forth in1 (a) and(b), and that it will take the affirmative action set forth in2 (a), of this order; and(c)Notify the Regional Director for the Twenty-second Region,in writing,within ten(10) days from the date of this order whatsteps the respondent has taken to comply herewith.